Citation Nr: 0805378	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-16 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for joint pain and body 
aches, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board notes that the veteran requested a hearing before 
the Board, most recently by his representative in a May 2007 
substantive appeal.  A Travel Board hearing was scheduled for 
September 19, 2007 at the RO in St. Louis, Missouri.  The 
veteran failed to attend the hearing.  A letter notifying the 
veteran of the hearing was mailed to his last known address.  
When a veteran fails to appear for a schedule hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2007).  
Under these circumstances, the Board finds that the veteran 
has been afforded his right to a hearing and that his request 
to testify before the Board has been withdrawn.

The decision below addresses the veteran's claims of service 
connection for right ear hearing loss and GERD.  The claims 
of service connection for joint pain and body aches, fatigue, 
and IBS are addressed in the remand that follows the Board's 
decision.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss.

2.  The veteran's upper gastrointestinal symptoms are 
attributable to a clinical diagnosis of GERD.

3.  The veteran's GERD is not attributable to his period of 
military service and is not caused or made worse by service-
connected post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have GERD that is the result of 
disease or injury incurred in or aggravated during active 
military service; GERD is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310, 3.317 (2007); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the right hearing loss and 
GERD claims has been accomplished.  Through July 2002, 
December 2002, and April 2003 notice letters, the RO notified 
the veteran and his representative of the information and 
evidence needed to substantiate his claims.  By a March 2006 
notice letter, the RO provided the veteran with the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's GERD claim, 
the claim was properly re-adjudicated in March 2007, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to the criteria for assigning a disability rating or an 
effective date prior to the last adjudication of the right 
ear hearing loss claim, neither of these questions is now 
before the Board.  Consequently, a remand of the service 
connection issues for further notification is not necessary.

The Board also finds that the July 2002, December 2002, and 
April 2003 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.  The RO also told 
the veteran that it was still his responsibility to support 
his claim with the appropriate evidence and to send any VA 
medical reports that he had.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
right ear hearing loss and GERD issues.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Marion, Illinois.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in January 
2003 and May 2003, the veteran was provided VA examinations 
in relation to his claims, the reports of which are of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

Right Ear Hearing Loss

The veteran asserts that he has hearing loss in his right ear 
that is the result of his active military service.  
Specifically, he believes that he developed hearing loss 
after he experienced combat-related noise exposure during 
service in the Persian Gulf War in 1991.  The Board notes 
that the veteran is service connected for left ear hearing 
loss and tinnitus.  The veteran maintains that, because he 
experienced the same in-service noise exposure to both ears, 
he should be service connected for hearing loss in both ears.  
Thus, the veteran contends that service connection is 
warranted for right ear hearing loss.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

A review of the veteran's service medical records reveals 
that the veteran had normal hearing acuity during both his 
entrance and separation examination.  The only post-service 
medical evidence pertaining to hearing loss is a January 2003 
VA examination that was afforded in connection with the 
claim.  Regarding the right ear, none of the auditory 
thresholds in any of the tested frequencies was greater than 
10.  The speech recognition score for the right ear was 96 
percent.  The examiner stated that the veteran had normal 
hearing sensitivity in the right ear.

The January 2003 examiner diagnosed the veteran with 
sensorineural hearing loss in the left ear and bilateral 
tinnitus.  The veteran was awarded service connection for 
those disabilities as a result of combat-related in-service 
noise exposure.  Nevertheless, the examiner did not diagnose 
the veteran with right ear hearing loss and the objective 
testing demonstrated that the veteran did not have right ear 
hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence that the veteran currently has right 
ear hearing loss to an extent recognized as a disability 
under the governing regulation, there can be no award of 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of 38 C.F.R. 
§ 3.385 prohibit the award of service connection for hearing 
loss where audiometric test scores do not represent impaired 
hearing as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).  Consequently, service connection for 
right ear hearing loss is not warranted.

The Board also finds that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from military 
service.  As noted above, hearing loss is not shown in the 
right ear.  Consequently, service connection is not warranted 
for right ear hearing loss on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.


GERD

The veteran primarily contends that his GERD was caused or 
aggravated by his service-connected PTSD.  Thus, he believes 
that service connection should be warranted on a secondary 
basis.

A review of the medical evidence reveals that the veteran was 
first diagnosed with PTSD in December 2002.  A December 2002 
VA Gulf War examination indicated that the veteran was taking 
antacids for GERD at that time.  Records from the Marion VAMC 
document regular treatment for GERD.  In May 2003, the 
veteran underwent VA examination in connection with the 
claim.  The veteran reported upper gastrointestinal symptoms 
of chronic heartburn, reflux, regurgitation, nausea, and 
vomiting.  He stated that he had epigastric pain that 
radiated to his left shoulder.  The examiner diagnosed the 
veteran with GERD that was controlled by medication.  

In July 2003, the VA examiner issued an opinion in an 
addendum to the examination report. The examiner reiterated 
that the veteran had problems relating to the esophagus, 
hiatal hernia, and intestines.  He stated that those symptoms 
are not likely related to PTSD.  The examiner noted that PTSD 
can cause some vomiting, but does not cause GERD.  Therefore, 
the veteran's upper gastrointestinal complaints were not 
related to PTSD in the opinion of the examiner.

In consideration of the evidence of record, the Board finds 
that the veteran's GERD was not proximately caused or 
aggravated by his service-connected PTSD.  The VA examiner 
stated that PTSD may cause a symptom (vomiting) that is 
associated with GERD.  However, it is apparent from the 
examination report that the veteran's GERD causes vomiting 
along with the other upper gastrointestinal symptoms.  The 
Board finds the examiner's opinion regarding the lack of a 
relationship between the veteran's PTSD and GERD to be 
persuasive.  He reviewed the claims file, examined the 
veteran, and issued a well-reasoned opinion.  The opinion is 
highly probative as there is no other competent medical 
evidence addressing a possible relationship between the 
veteran's GERD and service-connected PTSD.  Therefore, 
service connection for GERD is not warranted on a secondary 
basis.

The Board notes that there is no evidence that the veteran's 
GERD is directly related to his active military service and 
the veteran has not asserted such a theory.  Consequently, 
service connection is not warranted on a direct basis.  
Additionally, service connection is not warranted for the 
veteran's upper gastrointestinal symptoms as a qualifying 
chronic disability resulting from an undiagnosed illness.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007).  
The veteran's signs and symptoms, by history and physical 
examination, are attributed to a known clinical diagnosis in 
GERD.  Thus, those provisions are not for application for 
this claim.

Conclusion

The Board has considered the veteran's written contentions 
with regard to his claims of service connection for right ear 
hearing loss and GERD.  While the Board does not doubt the 
sincerity of the veteran's belief that his claimed 
disabilities are related to his time in service or other 
service-connected disabilities, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis and etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).

For all the foregoing reasons, the Board finds that the 
claims of service connection for right ear hearing loss and 
GERD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for GERD is denied.




REMAND

The Board finds that additional development for further 
medical examination is necessary in order to properly 
adjudicate the claims of service connection for IBS, fatigue, 
and joint pain and body aches.

In addition to a direct or presumptive basis, service 
connection may also be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Regarding the IBS claim, the veteran primarily contends that 
he has IBS and that it was caused or aggravated by his 
service-connected PTSD.  In the May 2003 VA examination 
report, the veteran reported a history of IBS since his time 
in military service.  He submitted a private treatment 
record, dated in July 1996, reflecting a diagnosis of IBS.  
The May 2003 examiner noted the veteran's intestinal 
complaints, particularly diarrhea.  The examiner diagnosed 
the veteran with possible IBS or Crohn's disease.  He stated 
that the veteran's PTSD could be leading to his irritable 
bowel disorder, but the examiner wanted to see the results of 
a pending colonoscopy.  Later in May 2003, the results from a 
colonoscopy indicated that the veteran had inflammatory 
changes of the colon and rectum.  A biopsy showed that that 
there was no evidence of inflammatory bowel disease.

In his July 2003 addendum, the examiner stated that IBS is a 
diagnosis of exclusion and the colonoscopy verified that the 
veteran has inflammatory changes of the colon and rectum.  
The examiner noted that the IBS can be exacerbated by PTSD, 
but inflammatory changes of the bowel are not related to the 
veteran's service-connected PTSD.  Subsequent to that 
opinion, VA treatment records documented that the veteran 
carried a diagnosis of IBS.  No discussion of the diagnosis 
was set forth in the progress notes.

Based on this evidence, another examination is warranted in 
connection with the IBS claim.  Although the VA examiner 
found that the veteran did not warrant a diagnosis of IBS, he 
stated that PTSD can exacerbate IBS.  Because a diagnosis of 
IBS was noted on subsequent VA treatment records, the veteran 
should be scheduled for a VA examination in order to clarify 
his diagnosis as it relates to his intestinal symptoms.  A 
medical opinion should also be requested to determine whether 
the veteran's diagnosed disability has been caused or made 
chronically worse by his service-connected PTSD.

The clarification of the diagnosis is also important in light 
of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  According to the information in the veteran's 
service personnel records, he is a Persian Gulf War veteran.  
IBS is listed as a medically unexplained chronic multi-
symptom illness, which is a qualifying chronic disability for 
the purposes of section 3.317.  Although the veteran did not 
assert this theory of entitlement to service connection for 
IBS, the theory is raised by the evidence of record and the 
Board is required to consider it.  See Robinson v. Mansfield, 
No. 04-1690 (U.S. Vet. App. Jan. 29, 2008).  

Additionally, gastrointestinal signs or symptoms are 
objective indications of a chronic disability.  Accordingly, 
the requested medical opinion should also address whether the 
veteran's intestinal symptoms are the result of an 
undiagnosed illness if they are not attributable to a known 
clinical diagnosis.

With respect to the claim of service connection for fatigue, 
the veteran asserts that he began to experience fatigue soon 
after his separation from military service.  His 
representative argues that, because there is no diagnosis 
associated with the veteran's fatigue, service connection 
should be granted as an undiagnosed illness.

In December 2002, the veteran underwent VA examination in 
connection with the claim.  The veteran reported that he 
tired easily.  The examiner noted that the veteran 
experienced fatigue after exercising.  The examiner stated 
that the veteran did not warrant a diagnosis of chronic 
fatigue syndrome because he did not evidence at least six of 
the requisite criteria for such a diagnosis.  This 
examination focused on chronic fatigue syndrome, but the 
examiner did not offer an opinion as to whether the veteran's 
fatigue itself can be attributed to any known clinical 
diagnosis or if the fatigue results from an undiagnosed 
illness.  Because fatigue is a listed sign or symptom that 
may be a manifestation of an undiagnosed illness under 
38 C.F.R. § 3.317(b), regardless of whether the criteria for 
chronic fatigue syndrome is met, the veteran should be 
scheduled for another VA examination to have an examiner 
address his symptoms of fatigue.

Concerning the claim of service connection for joint pain and 
body aches, the veteran underwent VA examination in December 
2002.  The examiner noted the veteran's complaints of a 
constant achy pain in the elbows, knees, and hips.  Objective 
indicators, including x-rays, were essentially normal.  The 
examiner diagnosed the veteran with nonspecific joint pain.  
The examiner added that it would be advisable for the veteran 
to obtain further evaluation by rheumatology to rule out any 
rheumatoid arthritis or related condition.  In a separate 
examination report, also dated in December 2002, the same 
examiner diagnosed the veteran with chronic joint pain of the 
elbows, hips, and knees.  He stated that the veteran did not 
carry a specific diagnosis at that time.

Similar to the fatigue claim, the veteran should be scheduled 
for another VA examination in connection with his joint pain 
and body aches claim.  Joint pain and muscle pain are 
objective indications of a chronic disability under 38 C.F.R. 
§ 3.317(b).  An examiner should comment on whether the 
veteran's joint pain and body aches can be attributed to a 
known diagnosis, such as rheumatoid arthritis, or if the 
symptoms are the result of an undiagnosed illness.

In light of the remand, the veteran should be sent an updated 
VCAA letter in order to notify him of the information and 
evidence necessary to substantiate his service connection 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Additionally, if the veteran continues to receive 
regular treatment at the Marion VAMC or another VAMC, updated 
treatment records should be obtained.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for IBS, fatigue, and joint 
pain and body aches.  Notice regarding 
secondary service connection and 
undiagnosed illness claims should be 
included.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claims.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's VA treatment 
records prepared since March 2004 and 
associate the records with the claims 
folder.

3.  Schedule the veteran for 
examination(s) to determine the nature 
and etiology of any disability with 
respect to his claim of service 
connection for IBS, fatigue, and joint 
pain and body aches, to include as 
qualifying chronic disabilities resulting 
from an undiagnosed illness.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner(s) 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted and a complete history should 
be taken.  The examiner(s) should first 
determine whether the veteran meets the 
criteria for a diagnosis of IBS and 
chronic fatigue syndrome.

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner(s) should provide a well-
reasoned opinion consistent with sound 
medical judgment, as to the medical 
probabilities that the veteran now has 
intestinal signs or symptoms, fatigue, or 
joint pain and muscle pain that are 
associated with a primary diagnosis 
(including the possibility of rheumatoid 
arthritis).  If a diagnosed illness is 
found, the examiner(s) should provide an 
opinion as to the medical probabilities 
that the diagnosed illness is related to 
the veteran's active military service.  
If any intestinal signs or symptoms, 
fatigue, or joint pain or muscle pain 
cannot be attributed to a known 
diagnosis, the examiner(s) should so 
specify and provide an opinion as to the 
medical probabilities that the condition 
is attributed to an undiagnosed illness.

Additionally, if a primary diagnosis is 
provided for the veteran's intestinal 
symptoms, the appropriate examiner should 
offer an opinion as to the medical 
probabilities that the disability was 
caused or made chronically worse by the 
veteran's service-connected PTSD.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination(s) has 
been completed, the report(s) should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report(s) is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claims.  See 
38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for IBS, fatigue, and joint 
pain and body aches.  If any benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


